Citation Nr: 1116640
Decision Date: 04/28/11	Archive Date: 06/14/11

Citation Nr: 1116640	
Decision Date: 04/28/11    Archive Date: 05/05/11

DOCKET NO.  08-18 655	)	DATE APR 28 2011
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Charleston, South Carolina


THE ISSUE

Entitlement to payment or reimbursement for unauthorized medical expenses incurred as a result of medical treatment received between July 1, 2006 and July 31, 2006 at Memorial Health University Medical Center.  


REPRESENTATION

Appellant represented by:	Rick Hoel, Attorney


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The Veteran had active service from August 1962 to August 1965; he died in November 2006.  The appellant is the Veteran's surviving spouse.  

This case is before the Board of Veterans' Appeals (Board) on appeal from an administrative decision of December 2006 issued by the Department of Veterans Affairs Medical Center (VAMC) in Charleston, South Carolina.  

The appellant requested to appear for a personal hearing before a Veterans Law Judge sitting at the RO.  A hearing was scheduled and the appellant did not report to the hearing.  The Board issued a decision in September 2010 denying the claim.

VACATUR

VA regulations provide that an appellate decision may be vacated by the Board at any time upon the request of the Veteran or his representative, or on the Board's own motion when there has been a denial of due process.  38 C.F.R. § 20.904(a) (2010).  Here, the appellant requested to appear for a personal hearing before a Veterans Law Judge sitting at the RO in to present testimony in support of her claim.  At the time of the Board's September 2010 decision, it appeared that the appellant failed to report to her scheduled hearing; however, after the decision was issued, the appellant explained that she did not report to the scheduled hearing because she never received notice of the time and place of the hearing.  There is nothing in the claims file to suggest that the appellant ever received the notice and there is no reason to doubt the appellant's credibility in this regard.  As such, the appellant's was not provided due process under the law and the Board's decision of September 2010 must be vacated.  Accordingly, in order to prevent prejudice to the appellant, the September 2010 decision of the Board must be vacated in its entirety, and a new decision will be entered as if the September 2010 decision by the Board had never been issued.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The appellant seeks payment or reimbursement of unauthorized, non-VA medical expenses incurred by the Veteran between July 1, 2006 and July 31, 2006 for care claimed as emergent medical treatment at Memorial Health University Medical Center.  

The appellant requested to appear for a personal hearing before a Veterans Law Judge sitting at the RO.  A hearing was subsequently scheduled, but neither the appellant nor her representative received notice of the scheduled hearing.  As they had no knowledge of the scheduled hearing, the appellant failed to report.  The appellant explained that she would have appeared for the hearing but for a failure of the RO to adequately notify her of the time and place of the hearing.  As such, another hearing should be scheduled to provide the appellant an opportunity to present testimony in support of her claim on appeal.

Pursuant to 38 C.F.R. § 20.700(a), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  The appellant is entitled to a hearing before a Veterans Law Judge, either in person, or via video conference in lieu of an in-person hearing, if she so chooses. 38 U.S.C.A. § 7107(b); 38 C.F.R. § 20.700.  

As such, the case is remanded for the appellant to be scheduled for a personal hearing at the RO before a Veterans Law Judge.  Before scheduling the hearing, the RO should notify the appellant of her option to participate in a video conference hearing in lieu of a personal hearing.

In addition, it is noted that the original file sent to the Board cannot be located, and has been rebuilt, to the extent possible.  Attempts should be made to locate the original file and the appellant and her representative should be asked to provide copies if pertinent records in their possession that could substantiate her claim.

Accordingly, the case is REMANDED for the following action:

1.  Attempt to locate the duplicate combined health record, and document such efforts in the file.  If such is not found, attempt to obtain copies of all records that are available in the medical center's paper and electronic records pertaining to this appeal.  If necessary, request private medical records pertaining to the claim, provided that the appellant provides any necessary authorization forms.  

2.  Contact the appellant and her representative and request that they provide copies of any pertinent documents in their possession pertaining to the claim, that were either provided by them to VA or that VA sent to them, given that the appellant's file has been rebuilt.  

3.  Notify the appellant of her option to appear for a video conference hearing in lieu of an in-person hearing before a Veterans Law Judge at the RO.  Then, appropriately schedule the appellant for the hearing before a Veterans Law Judge, either at the RO or via video-conference per the appellant's request.  The RO should notify the appellant, at the correct address of record, and her representative of the date, time and place of the hearing.  After the hearing is conducted, or in the event the appellant withdraws her hearing request or fails to report for the hearing, the claims file should be returned to the Board for appellate review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


Citation Nr: 1034521	
Decision Date: 09/14/10    Archive Date: 09/21/10

DOCKET NO.  08-18 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Charleston, 
South Carolina


THE ISSUE

Entitlement to payment or reimbursement for unauthorized medical 
expenses incurred as a result of medical treatment received 
between July 1, 2006 and July 31, 2006 at Memorial Health 
University Medical Center.


REPRESENTATION

Appellant represented by:	Rick Hoel, Attorney


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The Veteran had active service from August 1962 to August 1965; 
he died in November 2006.  The appellant is the Veteran's 
surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an administrative decision of December 2006 issued 
by the Department of Veterans Affairs (VA), VA Medical Center, in 
Charleston, South Carolina.  

The appellant was scheduled to appear for a personal hearing 
before a Veterans Law Judge sitting at the RO.  The appellant 
failed to report to the hearing and has not provided good cause 
for such failure to report.  As such, the appellant's request for 
a personal hearing before a Veterans Law Judge is therefore 
deemed withdrawn.  


FINDINGS OF FACT

1.  The Veteran's sole service-connected disability is that of 
flat feet, rated as 10 percent disabling prior to his death.  

2.  Between July 1 2006 and July 31, 2006, the Veteran received 
radiation therapy for metastatic melanoma brain tumors at 
Memorial Health University Medical Center, a non-VA hospital.    

3.  The medical care sought between July 1, 2006 and July 31, 
2006, was not for an emergent condition of such a nature that a 
prudent layperson would have reasonably expected that delay in 
seeking immediate medical attention would have been hazardous to 
life or health.

4.  The evidence of record does not show that VA facilities were 
not feasibly available for radiation therapy between July 1, 2006 
and July 31, 2006.

CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized, non-VA 
medical expenses incurred between July 1, 2006 and July 31, 2006 
are not met.  38 U.S.C.A. §1725 (West 2002); 38 C.F.R. §§ 17.120, 
17.121, 17.1000-17.1002 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became law with 
significant changes in VA's duty to notify and assist.  
Regulations implementing the VCAA have also been published.  38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  There is no 
indication in the VCAA that Congress intended the act to revise 
the unique, specific claim provisions of Chapter 17, Title 38 of 
the United States Code.  See 38 C.F.R. §§ 17.123-17.132; see also 
Barger v. Principi, 16 Vet. App. 132, 138 (2002).

That notwithstanding, the VAMC sent a letter to the appellant in 
February 2008 explaining to her the basis for the finding that 
the medical expenses incurred between July 1 and July 31, 2006, 
were not covered by VA.  The appellant has been afforded the 
opportunity to present information and evidence in support of the 
claim.  As indicated, she was afforded an opportunity to appear 
for a personal hearing, but failed to appear.  These actions 
satisfy any duties to notify and assist owed the appellant in the 
development of her claim.

The appellant maintains that reimbursement for unauthorized 
medical expenses is warranted for medical expenses incurred as a 
result of emergency medical treatment during the period from July 
1 through July 31, 2006 at Memorial Health University Medical 
Center.  

The Veteran died in November 2006 of metastatic melanoma of the 
brain.  During the Veteran's lifetime, service connection had 
been established for flat feet with a 10 percent rating assigned 
at the time of his death.  

According to the appellant, the following chain of events took 
place:  in November 2004, the Veteran underwent surgery to remove 
melanoma.  Some lymph nodes were also removed and contained no 
cancer cells.  In March 2005, the Veteran began utilizing the VA 
health care system.  He went for regular dermatology checks 
within the VA system in Oakwood and Atlanta Georgia in July, 
August and November 2005, as well as in March 2006.  On May 17, 
2006, the Veteran became completely disoriented and was 
transported by ambulance to the nearest emergency facility.  The 
appellant told the paramedics to take the Veteran to a VA 
facility, but the paramedics said that the situation was too 
emergent and there was no VA hospital in Savannah.  The Veteran 
was therefore transported to a private facility on May 17, 2006.  
The following day, the family contacted VA in Atlanta to report 
the situation and inquire as to where to send the Veteran for VA 
care.  According to the appellant, the family was told that the 
expenses for the Veteran to be treated at a private hospital 
would be covered by VA because there was no VA hospital in 
Savannah.  The appellant's family was also assured that the ER 
visit would also be covered because there was no VA ER in 
Savannah.  On May 19, 2006, the Veteran was diagnosed with three 
metastatic melanoma brain tumors and radiation was started.  The 
doctors told the family that radiation had to start immediately 
because of the poor prognosis; without immediate radiation 
treatment, the Veteran would be dead within two weeks.  

On May 22, 2006, the appellant once again contacted the VA in 
Atlanta.  The appellant maintains this was the next possible day 
to contact the VA because it was the first business day following 
the news regarding the Veteran's poor prognosis and need for 
immediate radiation.  The appellant was unable to reach the 
Veteran's VA physician and left a message on his voice mail.  

The appellant noted that the family had moved to their current 
location on May 1 and were still within the allotted 30-day 
window of notification after relocation.  

The appellant's family waited for instructions from VA as to 
where to transport the Veteran for treatment.  On May 26, 2006, 
the VA doctor returned the appellant's call and informed the 
appellant that due to their move, they were out of the Atlanta VA 
system, and had to contact the Charleston VA system.  The VA 
doctor advised the family to take the Veteran to the VA Urgent 
Care clinic in Charleston.  

It is apparent that the Veteran was subsequently discharged from 
Memorial, as the appellant noted that she and the Veteran drove 
to the Charleston clinic.  According to the appellant, it took 
over three hours to drive to the Charleston clinic and at the 
time of arrival, the Veteran was too weak to walk into the clinic 
without the assistance of a wheelchair.  The doctor at the 
Charleston clinic told the family that the Veteran was too weak 
to travel back and forth to the Charleston clinic for treatment.  
He advised the family to return to the private hospital in 
Savannah for treatment.  Per the doctor's instructions, the 
Veteran returned to the private facility for radiation treatment.

According to the appellant, the Veteran subsequently began 
receiving radiation treatments in Savannah in June 2006.  It is 
unclear whether these treatments were received at a VA facility 
or at a private facility.

The record reflects that the Veteran was thereafter admitted to 
Memorial Health University Medical Center for additional 
radiation treatment during the month of July 2006.  The Veteran 
was treated between July 1 to July 31, 2006.  The expenses 
incurred as a result of treatment received during this admission 
were not reimbursed by VA.  

On November 22, 2006, the date of the Veteran's death, he 
received emergency transportation and treatment through private 
facilities.  According to the record, the unauthorized expenses 
incurred as a result of this transportation and treatment on 
November 22, 2006, as well as the expenses incurred from May 17 
to May 19, 2006 were reimbursed by VA.  The expenses incurred as 
a result of the radiation treatment received in July 2006 were 
not reimbursed, and the appellant maintains that (1) VA personnel 
assured her that such expenses would be covered; and, (2) that 
such expenses were for a condition of such a nature that a 
prudent layperson would have reasonably expected that delay in 
seeking immediate medical attention would have been hazardous to 
life or health.

Payment or reimbursement for emergency services for non service-
connected conditions in non-VA facilities may be authorized under 
38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000- 1008.  Section 1725 
was enacted as part of the Veterans Millennium Health Care and 
Benefits Act, Public Law 106- 177.  The provisions of the Act 
became effective as of May 29, 2000.  To be eligible for 
reimbursement under this authority the appellant has to satisfy 
all of the following conditions:

(a) The emergency services were provided in a hospital emergency 
department or a similar facility held out as providing emergency 
care to the public;

(b) The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such a nature that 
a prudent layperson would have reasonably expected that delay in 
seeking immediate medical attention would have been hazardous to 
life or health (this standard would be met if there were an 
emergency medical condition manifesting itself by acute symptoms 
of sufficient severity (including severe pain) that a prudent 
layperson who possesses an average knowledge of health and 
medicine could reasonably expect the absence of immediate medical 
attention to result in placing the health of the individual in 
serious jeopardy, serious impairment to bodily functions, or 
serious dysfunction of any bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly 
available and an attempt to use them before hand would not have 
been considered reasonable by a prudent layperson (as an example, 
these conditions would be met by evidence establishing that a 
veteran was brought to a hospital in an ambulance and the 
ambulance personnel determined that the nearest available 
appropriate level of care was at a non-VA medical center);

(d) The claim for payment or reimbursement for any medical care 
beyond the initial emergency evaluation and treatment is for a 
continued medical emergency of such a nature that the veteran 
could not have been safely transferred to a VA or other Federal 
facility; 

(e) At the time the emergency treatment was furnished, the 
veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C. Chapter 17 
within the 24-month period preceding the furnishing of such 
emergency treatment;

(f) The veteran is financially liable to the provider of 
emergency treatment for that treatment;

(g) The veteran has no coverage under a health-plan contract for 
payment or reimbursement, in whole or in part, for the emergency 
treatment (this condition cannot be met if the veteran has 
coverage under a health-plan contract but payment is barred 
because of a failure by the Veteran or provider to comply with 
the provisions of that health-plan contract, e.g., failure to 
submit a bill or medical records within specified time limits, or 
failure to exhaust appeals of the denial of payment); 

(h) If the condition for which the emergency treatment was 
furnished was caused by an accident or work-related injury, the 
claimant has exhausted without success all claims and remedies 
reasonably available to the veteran or provider against a third 
party for payment of such treatment; and the veteran has no 
contractual or legal recourse against a third party that could 
reasonably be pursued for the purpose of extinguishing, in whole 
or in part, the veteran's liability to the provider;

(i) The veteran is not eligible for reimbursement under 38 
U.S.C.A. § 1728 for the emergency treatment provided (38 U.S.C.A. 
§ 1728 authorizes VA payment or reimbursement for emergency 
treatment to a limited group of veterans, primarily those who 
receive emergency treatment for a service-connected disability).  
See 38 C.F.R. § 17.1002 (2009).

These criteria are conjunctive, not disjunctive; thus all 
criteria must be met.  See Melson v. Derwinski, 1 Vet. App. 334 
(June 1991) (use of the conjunctive "and" in a statutory 
provision meant that all of the conditions listed in the 
provision must be met).

The provisions of 38 U.S.C.A. § 1725 reflect a legislative change 
in that statute, effective October 10, 2008.  Specifically, the 
change of interest is that the word "shall" in the first 
sentence, replaced the word "may."  This made the payment or 
reimbursement by VA of treatment non-discretionary, if the 
Veteran satisfied the requirements for such payment.  That is, 
under the version of § 1725 in effect prior to October 10, 2008, 
payment of such medical expenses was not mandatory even if all 
conditions for the payment were met.  Under both versions, the 
conditions set out in the remainder of the statute must be met in 
order for VA to make payment or reimbursement. 

Under both the former and revised versions of § 1725, the 
definition of the term "emergency treatment" was and is defined 
as medical services furnished, in the judgment of the Secretary, 
(1) when Department or other Federal facilities are not feasibly 
available and an attempt to use them beforehand would not be 
reasonable; (2) when such services are rendered in a medical 
emergency of such nature that a prudent layperson reasonably 
expects that delay in seeking immediate medical attention would 
be hazardous to life or health; and (3) until such time as the 
Veteran can be transferred safely to a Department facility.  38 
U.S.C.A. § 1725(f)(1)(B).  

A revision was made to § 1725 as to how long emergency treatment 
continued, once the definition of "emergency treatment" was met.  
Under the former version, treatment is considered emergent until 
the Veteran is transferred safely to a Department facility or 
other Federal facility and such facility is capable of accepting 
such transfer.  Under the revised version, "emergency treatment" 
is continued until such time as the veteran can be transferred 
safely to a Department facility or other Federal facility and 
such facility is capable of accepting such transfer; or (ii) such 
time as a Department facility or other Federal facility accepts 
such transfer if--(I) at the time the Veteran could have been 
transferred safely to a Department facility or other Federal 
facility, no Department facility or other Federal facility agreed 
to accept such transfer; and (II) the non-Department facility in 
which such medical care or services was furnished made and 
documented reasonable attempts to transfer the veteran to a 
Department facility or other Federal facility.

The regulations do not require that a Veteran's treatment 
actually be proven emergent from a purely medical standpoint in 
order to qualify for payment or reimbursement.  Rather, it need 
be demonstrated only that the initial evaluation and treatment 
was for a condition of such a nature that a prudent layperson 
would have reasonably expected that delay in seeking immediate 
medical attention would have been hazardous to life or health, 
that is, placing the health of the individual in serious 
jeopardy, serious impairment to bodily functions, or serious 
dysfunction of any bodily organ or part.  38 C.F.R. § 17.1002(b); 
see also, Swinney v. Shinseki, 23 Vet. App. 257, 267 (2009).

In the present case, the Veteran is not seeking prospective 
relief by way of the payment of monthly disability compensation 
payments, but rather is seeking reimbursement for a debt or 
financial obligation previously incurred in July 2006.  Thus, the 
regulatory change should not be applied retroactively, and will 
apply the definition of "emergency treatment" in effect prior to 
October 10, 2008.

In the present case, the appellant was reimbursed for the 
emergent care costs associated with the treatment received in May 
2006, up until the time that the Veteran's condition stabilized.  
Although not entirely clear from the record before the Board, it 
appears that the Veteran was discharged from the hospital at some 
point between May 22 and May 26, 2006, according to the narrative 
provided by the appellant.  The mere fact that the Veteran was 
discharged from the hospital and drove by car, and not ambulance, 
to another facility to seek treatment is evidence that any prior 
emergent condition had stabilized to a point where payment for 
unauthorized medical expenses would not be warranted.  According 
to the record, payment was received for expenses incurred between 
May 17 and May 19, 2006.

Next, according to the appellant, the Veteran received additional 
outpatient treatment in June 2006, prior to his admission on July 
1, 2006.  

There is absolutely no indication, however, that his admission to 
Memorial Health University Medical Center on July 1, 2006 was for 
an emergent condition within the meaning of the statute.  In 
other words, the record does not reflect, nor has the appellant 
asserted, that the Veteran's admission on July 1, 2006 was due to 
a condition of such an emergent nature that a prudent layperson 
would have reasonably expected that delay in seeking immediate 
medical attention would have been hazardous to life or health.  
Certainly the Veteran's admission on May 17, 2006 met this 
criteria; however the admission on July 1, 2006 does not.  The 
record merely shows that the Veteran received radiation therapy 
between July 1, 2006 and July 31, 2006.  Moreover, the claim was 
also denied because it was determined that VA facilities were 
feasibly available.  In addition, the evidence does not show that 
emergency services were provided in the hospital emergency 
department at any point in July 2006.  

Thus the appellant's claim fails because at least two of the 
criteria of 38 U.S.C.A. § 1725 are not met.  First, the condition 
for which the Veteran was admitted to the private hospital on 
July 1, 2006 was not shown to be emergent within the meaning of 
the statute, and secondly, VA facilities were feasibly available.  
Also, the evidence does not show that emergency treatment was 
provided in the hospital emergency department.  In addition, 
there is no showing that emergency treatment was required for his 
service-connected condition or that the condition was associated 
with or aggravating his service-connected disorder of the feet 
and therefore application of 38 U.S.C.A. § 1728 is not warranted.  
Furthermore, although the appellant asserts that she was told by 
a VA physician in May 2006 that he should receive his care at the 
private facility, there is no indication that the treatments 
provided at a private facility in July 2006 were pre-authorized 
by VA as contemplated by 38 C.F.R. § 17.54 (admission to a non-VA 
hospital at VA expense must be authorized in advance or in an 
emergency situation an application must generally be made within 
72 hours of admission).  Instead, the record shows that VA 
facilities were feasibly available to provide care.  As such, the 
criteria for reimbursement or payment of unauthorized medical 
expenses for radiation treatment incurred between July 1 and July 
31, 2006 at Memorial Health University Medical Center is not 
warranted.  

The Board is mindful of the fact that a lack of radiation therapy 
between July 1 and July 31, 2006 could have reasonably be 
expected to lead to an accelerated death; however, the type of 
emergency contemplated by the statute is one that would 
reasonably be expected to lead to immediate death if not treated 
immediately.  The evidence in this case does not reflect that the 
Veteran's condition on July 1, 2006 was of such an emergent 
nature that a delay in seeking immediate medical attention would 
have been hazardous to life or health.  There is no medical 
evidence in the file to support such a finding.

It is unfortunate that the appellant was misinformed about the 
laws governing reimbursement or payment of unauthorized medical 
expenses.  To some extent, the appellant appears to be raising an 
argument couched in equity.  While sympathetic to the appellant, 
the Board is nonetheless bound by the law and is without 
authority to grant benefits on an equitable basis.  See 38 
U.S.C.A. §§ 503, 7104 (West 2002); Harvey v. Brown, 6 Vet. App. 
416, 425 (1994).  The Board has decided this case based on its 
application of this law to the pertinent facts. See Owings v. 
Brown, 8 Vet. App. 17 (1995), quoting Kelly v. Derwinski, 3 Vet. 
App. 171 (1992) [noting that the Court must interpret the law as 
it exists, and cannot extend benefits out of sympathy for a 
particular claimant].


ORDER

Payment or reimbursement for unauthorized medical expenses 
incurred as a result of medical treatment received between July 
1, 2006 and July 31, 2006 at Memorial Health University Medical 
Center is denied.




_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


